Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.

With respect to the newly added limitations of the claims, the Examiner contends that the previous combination of references still teaches the claimed invention. The rejection has been updated below to address the new rejection(s) necessitated by the amendments.

Priority
The instant application is a continuation in part of U.S. Patent No. 10,512,436. The instant application and parent Patent ‘645 comprise multiple claims to provisional applications with varying priority dates. See below for full listing:


    PNG
    media_image1.png
    180
    813
    media_image1.png
    Greyscale
 

The Examiner notes that support for the “translation” limitations of the instant application was first presented in Provisional Application No. 61/703,773:


    PNG
    media_image2.png
    265
    767
    media_image2.png
    Greyscale


-	Therefore, a priority date of 9/20/2012 will be applied to the “translation” limitations for the purposes of applying prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 11-13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535.

Per Claim 2, Ali discloses
a method of displaying medical data (Multiparameter patient monitoring system (MPMS) 250 displays medical data on display 282.), the method comprising:
under the control of a first medical device comprising digital logic circuitry (Col. 3 lines 21-29; Col. 9 lines 30-34, Col. 10 lines 17-34, Figures 6 and 7; Portable pulse oximeter 610 comprises pulse oximeter processor 710 and processor 720),
receiving a physiological signal from a physiological sensor (Col. 10 lines 17-34; Pulse oximeter processor 710 interfaces with sensor 110 to receive physiological sensor data.);
determining, based on the physiological signal, a first physiological parameter value associated with a patient (Col. 10 lines 17-34; Pulse oximeter processor 710 derives values for SpO2 811 and pulse rate 813.);
outputting the first physiological parameter value for display together with a corresponding waveform of a first physiological parameter (Figures 2 and 7; The pulse oximeter processor 710 provides the physiological data values to a management processor 720 which passes it to the docking station interface 760 to ultimately display it on a display 282 of MPMS 250. Col. 11 line 66 – Col. 12 line 24, Figure 8C; SpO2 811 corresponds to an oxygen saturation level (first physiological data value) and a plethysmograph 815 is a corresponding waveform for said value.);
receiving a second physiological parameter value associated with the patient (Col. 10 lines 17-34; Pulse oximeter processor 710 interfaces with sensor 110 to receive physiological sensor data. Pulse rate 813 represents a second physiological parameter from which a value can be obtained.);
outputting the second physiological parameter value for display without a corresponding waveform of a second physiological parameter (Col. 11 lines 2-10, Col. 12 lines 15-24, Figure 8B and 8C; A user can configure a display to show which data values and a data format (numerical or waveform) as they wish.);

Ali teaches “The software program of the management processor 720 (Fig. 7) can be easily changed to modify the category, layout and size of the display information shown in Figs. 8B-C.” (Col. 12 lines 15-24). Therefore, Ali supports, at the least, the ability to display any combination of numerical values (SpO2 811 and pulse rate 813) and/or graphical waveforms (plethysmograph 815 and visual pulse indicator 817), based on a user’s desired configuration. Ali further teaches displaying the physiological parameter (811) adjacent to its corresponding waveform (815) (Figure 8C).

Ali does not teach the drag-and-drop functionality, which includes utilizing defined areas of the display.

However, Schoenberg discloses defined areas of a monitor (graphic display region and tabular region), as well as a drag and drop feature where a numerical value of the tabular region can be dragged and dropped to the graphic display region to create a waveform of said value (Col. 6 lines 45-63, Figure 2A).

-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to combine the teachings of Ali’s capability to display either a numerical value, a graphical value, or both, with the specific areas and the drag and drop functionality of the medical display system of Schoenberg as they are both within the same field of endeavor, both display vital sign data in multiple formats (numerical and waveform/graphical), and drag and drop functionality allows a doctor/nurse to customize the visual representation of the data to best meet their needs and needs of their patients. This further would have been obvious since it has been held 

Per Claims 11 and 23, Ali discloses implementing alarms (Col. 2 lines 2-5; Col. 9 lines 12-13, Figure 5 numeral 574) and displaying alarm limits (Col. 12 lines 19-24), but does not specifically disclose a drag and drop functionality for moving physiological parameter data around the screen. Please refer to the above rejection of claim 2 with respect to Schoenberg teaching the drag and drop limitations.

Per Claims 12 and 24, Ali discloses the method of claim 11, wherein the alarm limits comprise adjustable alarm limits (Col. 10 line 64 – Col. 11 line 10; Col. 13 lines 2-9).

Per Claim 13, please refer to the above rejection of claim 1 as the limitations are substantially similar. Additionally, Ali discloses a first medical device comprising electronic hardware (Col. 3 lines 21-29; Col. 9 lines 30-34, Col. 10 lines 17-34, Figures 6 and 7; portable pulse oximeter 610 comprises pulse oximeter processor 710 and processor 720).

*	*	*	*	*	*	*	*	*

Claims 3-8, 10, 14-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535 in further view of Kiani et al. U.S. PGPUB No. 2011/0001605.

Per Claims 3 and 14, Ali discloses obtaining from a second medical device other than the first medical device, a third physiological parameter value (Col. 5 line 65 – Col. 6 line 13, Figure 2; A variety of modules having various patient monitoring functions can be plugged into slots 290 so that the associated patient parameters can be jointly monitored by the MPMS 250.)

Ali does not specifically disclose receiving physiological parameter data formatted according to a protocol other than a protocol natively readable or displayable by the first medical device, and thus does not specifically teach the translation limitations.

However, Kiani discloses a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device (Paragraphs 281-343 and Figures 24, 26, and 27 highlight the various teachings of the translation process.). 

Both Ali and Kiani disclose displaying parameter data, and one of ordinary skill in the art recognizes that Ali would be capable of displaying translated data provided by Kiani in the same manner that the non-translated data is displayed (Figure 8 of Ali discloses displaying multiple types of data.).

-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement the protocol translation teachings of Kiani within the MPMS of Ali because Ali teaches supporting modules of various system protocols (Col. 6 first paragraph, Col. 14 lines 21-26), but does not specifically disclose how said protocol support is provided. Both Ali and Kiani teach commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.

Per Claim 4, Kiani further discloses determining the translated parameter data by translating the third physiological parameter value from a first Health Level 7 (HL7) format to a second HL7 format (Paragraphs 282, 289, 290).

Col. 5 lines 36-52; Col. 6 lines 5-13).Per Claims 6 and 15, Both Ali and Kiani disclose displaying parameter data, and one of ordinary skill in the art recognizes that Ali would be capable of displaying translated data provided by Kiani in the same manner that the non-translated data is displayed (Figure 8 of Ali discloses displaying multiple types of data.).

Per Claim 7, 16, and 17 Ali discloses docking station 660 providing functionality to a portable monitor 610 when docked in the form of added display capabilities of the other physiological measurement data accessible to the docking station from other medical modules (Col. 13 lines 39-55). Therefore, the display (such as display 520) of the portable medical monitor 610 can display data from other medical monitors attached to the docking station of the MPMS (either alone or in addition to its own data) while the data from the monitor 610 is displayed on the display of the MPMS 250. Please refer to the above rejection of claim 3 regarding Kiani teaching the translation limitations.
Per Claims 8 and 19, Kiani further teaches outputting historical physiological parameter data (Paragraphs 108 and 418; A “histogram” is understood to be a method of displaying historical data, which encompasses the claimed definition of a “histogram”.).

-	Since Ali discloses various teachings of secondary display devices, it would have been obvious to output historical data on a separate auxiliary display device because different medical professionals often review a patient’s history (Kiani, Paragraph 152; i.e. clinician) when determining the proper course of action for their current medical care/needs.

Paragraph 146, 175, Figures 40A, 40B, and 43A).

-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement Kiani’s selection of a time range/window of medical data to be displayed within the monitor/display of Ali because it allows a medical professional to view data from a specific range of time to discern information from said data and make an informed conclusion/decision with respect to a patients treatment/care/condition.

Per Claim 18, Kiani discloses the system of claim 17, wherein the auxiliary device comprises at least one of: a television monitor, a tablet, a phone, a wearable computer, and a laptop (Paragraph 104; cable TV interface).
Per Claim 21, Ali does not specifically disclose the translation module limitations.

However, Kiani discloses a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device (Paragraphs 281-343 and Figures 24, 26, and 27 highlight the various teachings of the translation process.). 

However, Kiani discloses a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device (Paragraphs 281-343 and Figures 24, 26, and 27 highlight the various teachings of the translation process.). 

-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement the protocol translation teachings of Kiani Col. 6 first paragraph, Col. 14 lines 21-26), but does not specifically disclose how said protocol support is provided. Both Ali and Kiani teach commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.

*	*	*	*	*	*	*	*	*

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. U.S. Patent No. 6,770,028 in view of Schoenberg et al. U.S. Patent No. 7,374,535 in further view of Kiani et al. U.S. PGPUB No. 2011/0001605, in further view of Harper et al. U.S. PGPUB No. 2011/0193704.
Per Claims 9 and 20, Ali discloses utilizing a secondary monitor/display (Col. 13 lines 39-55) and displaying waveform data (Col. 11 line 66 – Col. 12 line 24, Figures 8B and 8C; SpO2 811 corresponds to an oxygen saturation level (first physiological data value) and a plethysmograph 815 is a corresponding waveform for said value.), but does not specifically teach the zooming in on the detailed waveform limitations.

However, Harper, of a common field of endeavor (displays for a medical device), teaches a user selecting to zoom in on a particular piece of information on the display to where said zoomed information is displayed in the entire area of said display 210 (Paragraph 81).

-	It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement Harpers teaching of zooming in on a particular piece of medical data, such as graph 310, so that it is displayed in the entire space of a display, within the system of Ali, because waveforms/graphs represent a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185